EXHIBIT 10.67

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of January 27, 2005, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 400 Madison Avenue, Suite 15A, New York, New York 10017 (“Bank”) and AXS-ONE
INC., a Delaware corporation with its chief executive office located at 301
Route 17 North, Rutherford, New Jersey 07070 (“Borrower”).

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF AUGUST 11, 2004,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT DATED
AS OF AUGUST 11, 2004, BETWEEN BORROWER AND BANK (AS AMENDED, THE “LOAN
AGREEMENT”). CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement (together with any
other collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 


A.            MODIFICATIONS TO LOAN AGREEMENT.


 


1              THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING AS SUBSECTION (B)(I)(B) OF SECTION 6.6 THEREOF, ENTITLED
“EBITDA”:


 

“(B) ($100,000.00), for the six (6) month period ending December 31, 2004,”

 

and inserting in lieu thereof the following:

 

“(B) ($3,400,000.00), for the six (6) month period ending December 31, 2004,”

 


2              THE COMPLIANCE CERTIFICATE APPEARING AS EXHIBIT D TO THE LOAN
AGREEMENT IS HEREBY REPLACED WITH THE COMPLIANCE CERTIFICATE ATTACHED AS EXHIBIT
A HERETO.


 


B.            WAIVERS.


 


1              BANK HEREBY WAIVES BORROWER’S EXISTING DEFAULT UNDER THE LOAN
AGREEMENT BY VIRTUE OF BORROWER’S FAILURE TO COMPLY WITH THE FINANCIAL COVENANT
SET FORTH IN SECTION 6.6(B)(I)(A) THEREOF AS OF THE QUARTER ENDED SEPTEMBER 30,
2004. BANK’S WAIVER OF BORROWER’S COMPLIANCE OF SAID FINANCIAL COVENANT SHALL
APPLY ONLY TO THE FOREGOING SPECIFIC PERIOD.


 

4.             FEES.  Borrower shall pay to Bank a modification fee equal to Ten
Thousand Dollars ($10,000,000) (the “Modification Fee”), which Modification Fee
shall be due on the date hereof and shall be deemed fully earned as of the date
hereof. Notwithstanding the foregoing, Bank will waive the Modification Fee
provided that Borrower transfer all of its cash management business and excess
cash to Bank on or prior to February 1, 2005. The Borrower shall also reimburse
Bank for all legal fees and expenses incurred in connection with this amendment
to the Existing Loan Documents.

 

--------------------------------------------------------------------------------


 

5.             RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of August 11, 2004
between Borrower and Bank, and acknowledges, confirms and agrees the disclosures
and information above Borrower provided to Bank in the Perfection Certificate
has not changed, as of the date hereof.

 

6.             AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

 

7.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

8.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the State of New York as of the date first written above.

 

BORROWER:

BANK:

 

 

 

AXS-ONE INC.

SILICON VALLEY BANK

 

 

 

 

By:

/s/ William Lyons

 

By:

/s/ Michael Moretti

 

 

 

 

 

 

 

Name:

W.P. Lyons

 

Name:

Michael Moretti

 

 

 

 

 

 

 

Title:

CEO

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

FROM:   AXS-ONE INC.

 

The undersigned authorized officer of AXS-ONE INC. certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in compliance for the period ending
                               with all required covenants except as noted below
and (ii) there are no Events of Default, and all representations and warranties
in the Agreement are true and correct in all material respects on this date. 
Attached are the required documents supporting the certification.  The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenant

 

Required

 

Complies

Interim financial statements with CC

 

Quarterly within 45 days*

 

Yes  No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

BBC A/R Agings

 

Quarterly within 45 days*

 

Yes  No

 

--------------------------------------------------------------------------------

*Monthly w/in 30 days when borrowing.

 

Financial Covenant

 

Required

 

Actual

 

Complies

Minimum Adjusted Quick Ratio (quarterly*)

 

1.75:1.0

 

          :1.0

 

Yes  No

Minimum EBITDA

 

                

 

 

 

 

(quarterly - beginning quarter ending6/30/05)

 

$1.00**

 

$                

 

Yes  No

(cumulative - beginning quarter ending9/30/04)

 

($500,000) 7/1/04 thru 9/30/04

 

$                

 

Yes  No

 

 

($3,400,000) 7/1/04 thru 12/31/04

 

$                

 

Yes  No

 

 

$500,0001/1/05 thru 3/31/05

 

$                

 

Yes  No

 

 

$1,000,000 1/1/05 thru 6/30/05

 

$                

 

Yes  No

 

 

$1,500,000 1/1/05 thru 9/30/05

 

$                

 

Yes  No

 

 

$2,000,000 1/1/05 thru 12/31/05

 

$                

 

Yes  No

 

 

$500,0001/1/06 thru 3/31/06

 

$                

 

Yes  No

 

 

$1,000,000 1/1/06 thru 6/30/06

 

$                

 

Yes  No

 

--------------------------------------------------------------------------------

*Monthly when borrowing.

**except for any 1 of the last 3 quarters in 2005 during which Borrower may
sustain a maximum net EBITDA loss of no greater than $500,000.

 

 

 

BANK USE ONLY

 

Comments Regarding Exceptions: See Attached.

Received by:

 

 

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

SIGNATURE 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

TITLE 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

DATE

 

 

 

 

 

 

 

Compliance Status:              Yes         No

 

 

--------------------------------------------------------------------------------